DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/135,647, application filed on 12/28/2020, and Applicant’s response filed on 05/13/2022.  
3.	Claims 1-20 are currently pending in this application. 

Response to Arguments
4.	Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,901,896. (“Gunnels”) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are nearly identical to the claims of 10,901,896.

7.          With respect to claims 1, 9, and 15 of the instant application, claims 1, 9 and 15 of Gunnels teaches:
detecting, by a device operatively coupled to a processor, a match between a normalized quantum circuit and a cached quantum circuit among a set of cached quantum circuits (col 22, lines 43-49; Col 23, lines 25-33; Col 24, lines lines 3-7); and 
providing, by the device, a cached run result of the cached quantum circuit based on the detecting (col 22, lines 43-49; Col 23, lines 25-33; Col 24, lines lines 3-7).

8.          With respect to claim 2 of the instant application, claim 2 of Gunnels teaches:
wherein the result provision component applies the cached run result to the normalized quantum circuit in place of running the normalized quantum circuit (Col 22, lines 50-53).

9.          With respect to claim 3 of the instant application, claim 3 of Gunnels teaches:
wherein the computer executable components further comprise: an authorization component that generates and transmits a user authorization for application of the cached run result, and obtains the user authorization (Col 22, lines 54-62), and 
wherein the result provision component applies the cached run result to the normalized quantum circuit based on the authorization component obtaining the user authorization (Col 22, lines 54-62).

10.          With respect to claim 4 of the instant application, claim 4 of Gunnels teaches:
 wherein the result provision component runs the normalized quantum circuit, thereby obtaining an independent run result for the normalized quantum circuit, based on the authorization component failing to obtain the user authorization (Col 22, lines 63-67).

11.          With respect to claim 5 of the instant application, claim 5 of Gunnels teaches:
a gate rewrite component, wherein the computer executable components further comprise: a guidance component that generates respective explanations for changes made to an input quantum circuit by a gate rewrite component and provides the respective explanations with the cached run result (Col 23, lines 1-6).

12.          With respect to claim 6 of the instant application, claim 6 of Gunnels teaches:
 gate rewrite component, wherein the gate rewrite component detects a non-normalized gate configuration in an input quantum circuit having a normalized configuration equivalent and replaces the non-normalized gate configuration with the normalized configuration equivalent (Col 23, lines 7-11).

13.          With respect to claim 7 of the instant application, claim 7 of Gunnels teaches:
a gate rewrite component, wherein the gate rewrite component detects a non-normalized gate configuration in a sub-circuit of an input quantum circuit having a normalized configuration equivalent and replaces the non-normalized gate configuration with the normalized configuration equivalent, resulting in a normalized sub-circuit (Col 23, line 12-17).

14.          With respect to claim 8 of the instant application, claim 8 of Gunnels teaches:
wherein the sub-circuit is a first sub-circuit, wherein the non-normalized gate configuration is a first non-normalized gate configuration, and wherein the gate rewrite component detects a second non-normalized gate configuration in a second sub-circuit of the input quantum circuit based on replacing the first sub-circuit with the normalized sub-circuit (Col 23, lines 18-24).

15.          With respect to claims 10 and 16 of the instant application, claims 10 and 16 of Gunnels teaches:
wherein the providing comprises applying the cached run result to the normalized quantum circuit in place of running the normalized quantum circuit (Col 23, line 34-34).

16.          With respect to claims 11 of the instant application, claim 11 of Gunnels teaches:
requesting, by the device, a user authorization for the cached run result, wherein the providing comprises applying the cached run result to the normalized quantum circuit based on obtaining the user authorization (Col 23, lines 38-43).

17.          With respect to claim 12 of the instant application, claim 12 of Gunnels teaches:
generating, by the device, respective explanations for changes made to an input quantum circuit by converting the input quantum circuit to a normalized form, resulting in the normalized quantum circuit; and providing, by the device, the respective explanations with the cached run result (Col 23, lines 44-50).

18.          With respect to claim 13, 17, and 20 of the instant application, claim 13 and 17 of Gunnels teaches:
detecting a non-normalized gate configuration in an input quantum circuit having a normalized configuration equivalent and replacing the non-normalized gate configuration with the normalized configuration equivalent (Col 23, line 51-56).

19.          With respect to claim 14 of the instant application, claim 14 of Gunnels teaches:
detecting a non-normalized gate configuration in a sub-circuit of an input quantum circuit having a normalized configuration equivalent and replacing the non-normalized gate configuration with the normalized configuration equivalent (Col 22, lines 37-62).

20.          With respect to claim 18 of the instant application, claim 12 of Gunnels teaches:
 	wherein the program instructions further cause the processor to: generate, by the processor, respective explanations for changes made to an input quantum circuit by the converting (Col 23, lien 44-50).

21.          With respect to claim 19 of the instant application, claim 12 of Gunnels teaches:
wherein the program instructions further cause the processor to: provide, by the processor, the respective explanations with the cached run result (Col 23, line 44-50).

Allowable Subject Matter
22.	Claims 1-20 would be allowable if rewritten or amended to overcome the non-statutory double-patenting rejection(s), set forth in this Office action.
23.	With respect to claims 1, 9, and 15, the prior art of record fails to explicitly teach the following combination of limitations as recited in independent claims 1, 9 and 15, as follows:
detecting, by a device operatively coupled to a processor, a match between a normalized quantum circuit and a cached quantum circuit among a set of cached quantum circuits; and 
providing, by the device, a cached run result of the cached quantum circuit based on the detecting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851